PER CURIAM.
Appellee, a licensed architect, sued for damages for breach of a contract entered into between the parties whereunder ap-pellee agreed to provide complete architectural services incident to the remodeling of certain premises of appellant. The latter defended on the ground that the plans and specifications prepared by appellee did not comply with the requirements of the District Building Code as provided for in the contract between them and counterclaimed because the alleged failure of appellee to perform properly obliged her to employ an architect to prepare another set of plans and specifications in order to meet the District requirements and that she was put to additional expense in remodeling the building because of the defective work of appellee.
*635After a hearing the court found that appellee had substantially fulfilled his part of the contract and entered judgment for him on his claim and against appellant on her counterclaim; this appeal ensued.
We have carefully examined the record .and find no error.
Affirmed.